Title: Thomas Jefferson to John Adams, 8 Aug. 1786
From: Jefferson, Thomas
To: Adams, John


          
            
              Dear Sir
            
            

              Paris

              Aug. 8. 1786.
            
          

          Your favour of July 16. came duly to hand by mr[expansion sign]
            Trumbul. with respect to the whale oil, tho’ this country has shewn a desire to draw it
            hither, & for that purpose have reduced the duties to about four guineas on the
            English ton, yet I do not see a probability of a further reduction at this moment. it
            has been much pressed, & I expect every day to receive a final determination.
            should it not be obtained now we have reason to expect some years hence an
            abatement of one third, as a promise was given to the people that the imposition
              of 10. sous per livre should not be renewed at the expiration of the term for
            which it was laid on, which will be about half a dozen years hence. I inclose you copies
            of letters received from mr[expansion sign] Carmichael, O,Brian, and Lamb. be so good as
            to say what answer we shall give the last about his settlement. shall we undertake the
            settlement? if so, where shall it be done? I will join in any thing you please as to
            this. taking for granted, from a message delivered by mr[expansion sign] Trumbul, that
            you are now in Holland, I will only add a request to send me some copies of the ratified
            treaty with Prussia, (which will be I hope in both languages,) and assurances of the
            sincere esteem & respect with which I have the honour to be Dear Sir your most
              obedt. humble servt

          
            
              Th: Jefferson
            
          
        